Name: Decision No 2085/97/EC of the European Parliament and of the Council of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (Ariane)
 Type: Decision
 Subject Matter: European construction;  culture and religion;  cooperation policy;  information and information processing
 Date Published: 1997-10-24

 Avis juridique important|31997D2085Decision No 2085/97/EC of the European Parliament and of the Council of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (Ariane) Official Journal L 291 , 24/10/1997 P. 0026 - 0034DECISION No 2085/97/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (Ariane)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 128 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Committee of the Regions (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3) in the light of the joint text approved by the Conciliation Committee on 28 May 1997,(1) Whereas, in the age of the information society, books and reading are still one of the most suitable methods of disseminating knowledge, and the complementary relationship between books and audiovisual technology, and multimedia, must be taken into account;(2) Whereas any Community programme in the field of books needs to take account of their dual function as economic and cultural objects;(3) Whereas reading as a leisure pursuit of particular importance can be encouraged by Community programmes, in particular in the field of education and culture;(4) Whereas it is important to distinguish, in the book production chain, between creation, publishing, translation and dissemination; whereas this programme (Ariane) may be viewed as a significant cultural measure to promote books;(5) Whereas the Treaty entrusts the Community with the task of:- contributing to the flowering of the cultures of the Member States, while respecting their national and regional diversity,- encouraging cooperation between Member States and, if necessary, supporting and supplementing their action, particularly as regards artistic and literary creation,- fostering cooperation with third countries and the competent international organizations in the sphere of culture, in particular the Council of Europe;(6) Whereas the promotion of translation and support for targeted initiatives carried out in partnership, particularly between specialist operators in the European books and reading sector, contribute to:- knowledge and dissemination of the culture and history of the European peoples,- maintaining the diversity of literary creation and the literary heritage expressed in the various national and regional languages,- intercultural exchanges and exchanges of know-howand whereas such promotion favours the access of citizens - including less-favoured ones - to culture;(7) Whereas it is necessary to contribute towards encouraging high-quality translation and promotion of literary works within the Community, in particular through improvement of the skills of literary translators as well as of other professionals in the book sector, particularly those who are responsible for the promotion of access by the European citizen to such works;(8) Whereas European literary and translation prizes may contribute to the dissemination of literary works of high merit;(9) Whereas the Community institutions have recognized the importance of knowledge and dissemination of literary works, by means of translation in particular, as is apparent from:- the European Parliament Resolution of 10 July 1987 on the Commission communication to the Council on the European dimension with regard to books (4),- the Resolution of the Council and of the Ministers responsible for Cultural Affairs meeting within the Council of 9 November 1987 on the promotion of translation of important works of European culture (5),- the Resolution of the Council and of the Ministers responsible for Cultural Affairs meeting within the Council of 18 May 1989 concerning the promotion of books and reading (6),- the Commission communication of 3 August 1989: Books and reading: A cultural challenge for Europe,- the conclusions of the Ministers of Culture, meeting within the Council, of 12 November 1992 on guidelines for Community cultural action (7),- the European Parliament Resolution of 21 January 1993 on promoting books and reading in Europe (8),- the Resolution of the Council and of the Ministers of Culture, meeting within the Council, of 17 May 1993 on the promotion of the translation of contemporary European dramatic works (9);(10) Having regard to the outcome of the European campaign to promote awareness of books and reading (1993-1994) organized by the Community and the Council of Europe;(11) Whereas the Commission communication of 27 July 1994 on 'European Community action in support of culture`, which makes books and reading a priority area, sets out the framework for incentive measures to support and complement the efforts of Member States, while respecting the principle of subsidiarity;(12) Whereas it is important to implement Community cultural projects with third countries within and outside Europe, and to implement European cultural cooperation with the Council of Europe and other relevant international bodies, such as the United Nations Educational, Scientific and Cultural Organization (Unesco);(13) Whereas this Decision lays down, for the entire duration of this programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, for the budgetary authority during the annual budgetary procedure;(14) Whereas a modus vivendi was concluded on 20 December 1994 between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty (10),HAVE DECIDED AS FOLLOWS:Article 1 This Decision establishes the Ariane action programme set out in the Annex, hereinafter referred to as 'this programme`, for the period 1 January 1997 to 31 December 1998, intended to increase the knowledge and dissemination of literary works and the history of the European peoples as well as access by the European citizen thereto, notably through support for the translation of literary works, plays and reference works, through support for cooperation projects on books and reading carried out in partnership, as well as through the improvement of the skills of professionals working in this field.Article 2 This programme shall encourage cooperation at European level between Member States in the field of culture. It shall support and supplement their action in accordance with the principle of subsidiarity by contributing to the flowering of their cultures while respecting their national and regional diversity.To this end, the aims of this programme shall be as follows:(a) to encourage, by means of translation:- a wider dissemination of 20th-century literary works of merit which are representative of the culture of the Member State from which they come and which illustrate, in particular, trends in contemporary European literature in the second half of the century; in this respect, priority will be given to translations of works in less widely used languages of the European Union or translations into such languages,- the dissemination of contemporary dramatic works in order to present to the European public a varied repertory which is representative of the cultures of the Member States,- the dissemination of reference works to improve the knowledge of the culture and history of the European peoples, in particular in the areas referred to in Article 128 (2) and (4) of the Treaty;(b) to encourage, through support for cooperation projects carried out in partnership:- exchanges of experience and know-how on themes of common interest in the book sector between professionals at European level,- the development of partnership initiatives which aim to facilitate access to data relevant to the dissemination of books, and the promotion of, and access by the citizen to, reading;(c) to encourage high-quality translation and promotion of works by providing Community support for the improvement of the skills of literary translators, as well as of other professionals in the book sector, and particularly those responsible for improving access by the citizen;(d) to accompany and supplement the efforts referred to in (a), (b) and (c) by providing support for innovative study and research projects submitted by networks and professional organizations.Article 3 The Actions described in the Annex shall be carried out in pursuit of the objectives set out in Article 2. They shall be implemented in accordance with the procedure laid down in Article 5.Article 4 1. This programme shall be open to participation by the associated countries of central and eastern Europe (ACCEE) in accordance with the conditions laid down in the Additional Protocols to the Association Agreements on participation in Community programmes concluded, or to be concluded, with those countries. This programme shall be open to participation by Cyprus and Malta and to cooperation with other third countries which have concluded association or cooperation agreements containing cultural clauses, on the basis of additional appropriations to be provided according to procedures to be agreed with those countries. Some general rules for such participation are provided for in Action 6 in the Annex.2. The Community and the Member States shall promote cooperation with the Council of Europe, and with other relevant international organizations in the cultural sector (e.g. Unesco), by ensuring, with due regard for the individual identity and autonomy of each institution and organization, that the instruments adopted are complementary.Article 5 1. The Commission shall implement this programme in accordance with this Decision.2. The Commission shall be assisted by a Committee composed of two representatives per Member State and chaired by the Commission representative. Members of the Committee may be assisted by experts or advisers.3. The representative of the Commission shall submit to the Committee draft measures concerning:- the priorities and general guidelines for the measures described in the Annex and the annual programme resulting therefrom,- the general balance between all the Actions,- the selection rules and criteria for the various types of project described in the Annex (Actions 1, 2, 3, 4 and 6),- the financial support to be provided by the Community (amounts, duration, distribution and beneficiaries),- the detailed procedures for monitoring and evaluating this programme, together with the conclusions of the assessment report provided for in Article 8 and any other measure readjusting this programme arising from the assessment report.The Committee shall deliver its opinion on the draft measures referred to in the first subparagraph within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith.In that event:(a) the Commission may defer application of the measures which it has decided for a period of two months from the date of such communication;(b) the Council, acting by a qualified majority, may take a different decision within the time limit referred to in (a).4. The Commission may consult the Committee on any other matter concerning the implementation of this programme not covered by paragraph 3.The representative of the Commission shall submit to the Committee a draft of the measures to be taken.The Committee shall deliver its opinion on this draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.Article 6 1. The financial framework for the implementation of this programme for the period referred to in Article 1 shall be ECU 7 million.2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.Article 7 The Commission, in collaboration with the Member States, shall seek to ensure that the Actions provided for in this programme and the other cultural programmes such as Kaleidoscope (11) and Raphael, on the one hand, and the Community action programmes, in particular concerning education, such as Socrates (12), and training, such as Leonardo da Vinci (13), on the other, are complementary.Article 8 One year after this programme has been in operation, and within the six months following that period, the Commission, after having consulted the Committee, shall present to the European Parliament and the Council a detailed assessment report on the results achieved, accompanied, where necessary, by appropriate proposals, including proposals for the continuation of the programme and the relevant arrangements so as to enable the European Parliament and the Council to take a decision before the end of the period covered by this programme. This report will highlight the added value created, particularly of a cultural nature, including reference to the impact on the dissemination of literature in the less widely-used languages, and the socio-economic consequences brought about by the financial support granted by the Community. The report is intended to assess, both qualitatively and quantitatively, the extent to which the programme has achieved the objectives referred to in Article 2.In the light of the assessment report provided for in the previous subparagraph and of the proposals to be made by the Commission, the European Parliament and the Council will consider the possibility of adopting a new programme, worked out and developed taking full account of the fruitful experience gained from this programme.In this context they will be able to take, where appropriate, any suitable measure to avoid interruption of this programme.Article 9 This programme, containing practical information on procedure, liaison offices designated by the Member States to provide technical assistance to cultural projects, the closing dates for submission of applications and the documents which must accompany applications, shall be published each year in the 'C` series of the Official Journal of the European Communities.Article 10 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 6 October 1997.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentJ. POOS(1) OJ C 324, 22. 11. 1994, p. 11 andOJ C 279, 25. 10. 1995, p. 7.(2) OJ C 100, 2. 4. 1996, p. 35.(3) Opinion of the European Parliament of 7 April 1995 (OJ C 109, 1. 5. 1995, p. 289), Council Common Position of 27 June 1996 (OJ C 264, 11. 9. 1996, p. 34) and Decision of the European Parliament of 22 October 1996 (OJ C 347, 18. 11. 1996, p. 25). Decision of the European Parliament of 17 July 1997. Council Decision of 24 July 1997.(4) OJ C 246, 14. 9. 1987, p. 136.(5) OJ C 309, 19. 11. 1987, p. 3.(6) OJ C 183, 20. 7. 1989, p. 1.(7) OJ C 336, 19. 12. 1992, p. 1.(8) OJ C 42, 15. 2. 1993, p. 182.(9) OJ C 160, 12. 6. 1993, p. 1.(10) OJ C 102, 4. 4. 1996, p. 1.(11) OJ L 99, 20. 4. 1996, p. 20.(12) OJ L 87, 20. 4. 1995, p. 10.(13) OJ L 340, 29. 12. 1994, p. 8.ANNEX ARIANE PROGRAMME Measures pursuant to this programme are designed to increase the knowledge and dissemination of literary works and the history of the European peoples as well as access by the European citizen thereto, notably through support for the translation of literary works, plays and reference works, through support for cooperation projects on books and reading carried out in partnership, as well as through the improvement of the skills of professionals working in this field.ACTION 1 Translation grants 1. Grants for the translation of works of 20th-century literature of considerable merit to ensure wider dissemination through publication.(a) Grants are provided for the translation of works of 20th-century literature of considerable merit (novels, short stories, essays, literary histories, biographies, plays, poetry) which are representative of the culture of the Member State from which they come and which illustrate, in particular, trends in contemporary European literature in the second half of the century and are likely to appeal to a broad European audience.(b) (i) In order to qualify, works must already have been translated and published in two European Union languages (in addition to the original language). The grant is to subsidize translation into at least one other European Union language, with priority being given to translations into less widely used European Union languages.(ii) In order to give priority to the less widely-used languages of the European Union, works written in these languages may nevertheless be eligible for a translation grant without having been previously translated into other languages of the European Union. Grants are intended to support translation into another European Union language. These provisions also apply to works:- written in a widely known language, put published in a small Member State,- written in other languages of the Member States.(c) Priority should be given to applications from small independent publishing houses.(d) Grant applications must be sent to the Commission by one or more publishers from a Member State. The application submitted by the publisher(s) must include the agreement of the translator(s). The grant may cover up to 100 % of the translator's fee negotiated according to the usual market practice. The publisher must undertake to give clear prominence to the translator's name and the Community contribution.The publishers must certify that they hold any rights to the publication and/or translation of the work which is the subject of the application and that, without Community support, they would not have formed a commercial judgment in favour of publishing the translated work in question.(e) The works will be selected twice a year.2. Grants for the translation of plays with a view to wider dissemination through public performance.Grants are awarded for the translation into two European Union languages of plays that have already been performed on stage or broadcast in the audiovisual media and have already received some critical and popular acclaim.Priority will be given to recent 20th-century works.The works nominated for translation must be supported by specific plans for their public performance.The initial application must be submitted by managers, directors or producers from a Member State with a view to staging a public performance of the play. The application must be made simultaneously to the Commission and to the liaison offices designated by the Member States, which must issue an opinion on whether or not the works nominated qualify as priorities.The final selection of works to be translated will be made on the basis above all of the quality of the works nominated for translation. As concerns the choice of the languages of translation, the competent body will ensure balance between the translations into widely known languages and those into less well-known languages to increase the chances of the works reaching a large and diverse audience.The subsidy will take the form of a translation grant of up to ECU 3 500, subject to annual revision. The grant in no way affects any royalties that might be due to the authors or translators in connection with the performance, dissemination or publication of the translated work.The liaison offices will act as the depositaries of the translations completed with the Community's assistance and shall ensure that those interested from a professional standpoint are fully briefed. They may pass the translations only to persons who have obtained the agreement of the rights-holders in accordance with existing national rules or to bodies which have obtained such agreement.3. Grants for the translation of reference works and studies with a view to wider dissemination of information in the cultural sector.Grants for the translation of reference works and studies in two European Union languages are intended to:- improve the knowledge and dissemination of the culture and history of the European peoples,- facilitate the exchange of information and pooling of experience, thereby fostering cooperation between Member States in the areas referred to in Article 128 of the Treaty, and in particular the areas to which the Community has accorded priority in its cultural policy.However, given the huge field which this project seeks to cover, grants for the translation of reference works (history, history of art, human sciences, social sciences, etc.) will, at least initially, be organized in the form of an experimental and selective action.Grants will also be given for the translation of studies and reports dealing with the practices and systems which exist in other Member States in the cultural domain, making it possible to highlight problems of common interest falling in particular within the scope of Article 128 (2) and (4) of the Treaty.The grant application must be accompanied by the information needed to establish the substantial contribution that the work or study to be translated would make to knowledge of the area in question, an indication of the target languages and the written agreement of the author and translator.Nominations will be made to the Commission directly or by the competent authorities of the Member States. The works may be translated into as many languages as deemed necessary.The Community contribution, supplied after the written agreement of the translator has been obtained, may be made in one of two ways, depending on the origin of the work:- if the work nominated for translation was presented by a publisher, acting through the intermediary of the Member State, with a view to placing it on the European market, Community aid will be provided on terms similar to those laid down for grants to translations of works of contemporary literature (point 1);- if the work nominated for translation through the intermediary of the Member State is not intended for commercial exploitation (e.g. it is to be translated on behalf of a university, research centre or specialist institute, etc.), Community aid will be provided in the form of a grant to help the translators carry out their work on terms similar to those set out for translation of plays (point 2).The Commission will distribute an annual list with details of the works translated in accordance with the provisions of points 1, 2 and 3.The resources to be committed to this action will amount to 50 % of the overall budget allocated to this programme. The exact breakdown between the six Actions making up this programme will be determined in accordance with the procedures laid down in Article 5 (4).ACTION 2 Support for cooperation projects carried out in partnership which aim to improve the promotion of, and access by the citizen to, books and reading Support may be given to cooperation projects involving partners from at least three Member States, which must be presented by networks, associations or organizations of professionals (e.g. authors, translators, libraries, small and medium-sized publishing houses, bookshops), non-profit-making foundations working in the field of books, or regional (or local) groups which have developed specific actions or programmes in this field.Cooperation projects of operators other than those specified in the first subparagraph are not eligible for support in the context of this Action.Eligible cooperation projects concern any initiative which involves a partnership between the operators mentioned in the first subparagraph (meetings, symposia, events, pilot schemes for cooperation or exchanges) and which aim in particular to promote:(a) mutual knowledge of, and access to, the literature or history of the European people;(b) development of partnership initiatives which aim to facilitate:- access to data relevant to the dissemination of books, for example, by creating a database containing details of books available on the market, of publishing houses and their specialist fields, with a view to supporting the co-production and co-publication of European works,- the promotion of books,- their translation, including the possible setting up of a semantics database (listing semantic difficulties and peculiarities) to help technical and literary translators,- access by the citizen to reading;(c) exchange of experience and know-how on themes of common interest between professionals at European level.Partnership projects submitted in the context of this Action must be of European interest and of an innovatory or exemplary nature. They must demonstrate that Community support for the project will provide real added value.Extra support will be given to projects which include measures to disseminate the results obtained.Community funding shall not cover:- actions or events which are covered by other Community programmes (in the fields of cinema and television (MEDIA II) (1)), cultural heritage (Raphael) and artistic and cultural activities (Kaleidoscope),- cultural cooperation projects from different regions within the same Member State or which are of a purely national or bilateral culture,- the production of material and publications for commercial purposes; nevertheless, consideration shall be given to monographs, collections, reviews, records, CDs, videos, CD-Is and CD-ROMs forming an integral part of a project,- investment or operating costs of the cultural organizations which do not form an integral part of the project in question.The case for renewal of Community support from year to year will be assessed by independent experts, nominated by the Commission acting on a proposal from the Member States, on the basis of the activity report for the project submitted by the organizers. The independent experts may recommend changes to the project.Projects must have a balanced financial plan indicating the financial requirements for the realization of the actions presented. The financial contribution towards a project in the context of this Action may not as a general rule exceed 25 % of the total cost of the project and in no case may it exceed ECU 50 000. In the case of projects which include elements intended to further the dissemination of the results to the public or professionals, a further Community contribution may be awarded, up to 50 % of the costs corresponding to this element, but not exceeding a maximum of ECU 20 000.Projects involving a Community contribution of less than ECU 5 000 shall not, in principle, be eligible under this programme in the context of this Action.Projects shall be the subject of an individual application to the Community. The application shall include:- a detailed description of the actions to be carried out, describing in particular the added value at the Community level,- a detailed estimated budget for these actions.ACTION 3 Improvement of the skills of professionals working towards the knowledge and dissemination of European literature The Community will complement the efforts of the competent authorities of the Member States by providing specific support for the improvement of the skills of professionals, particularly literary translators, with a view to contributing to the improvement of the quality of translation of works, as well as other professionals in the field of books and reading covered by Action 2, with a view to contributing to the promotion of, and access by the citizen to, the different cultures of the Member States.Community support will be provided in the form of grants and allowances to cover the costs of travel and training courses to improve skills.Grants and other forms of Community aid provided for under this action will be awarded for educational projects presented by networks, organizations, associations, foundations, specialized colleges and institutes (particularly, for example, library networks, translation colleges, etc.) after consulting the competent authorities of the Member States.ACTION 4 Support measures A. Specific measures1. To bring about an improvement in cultural cooperation in the field of books and reading, assistance could be granted in limited individual cases to projects involving meetings organized at European level or to studies and research in the field covered by this programme, provided that such meetings and studies have not received any Community support under the programme.2. Applications must offer the financial guarantees required to carry them out. The Community contribution under this Action may not in any circumstances exceed 50 % of the total cost of the meeting or the study nor exceed ECU 50 000.B. The Commission, in collaboration with the liaison offices, will take the necessary measures to ensure publicity and the dissemination of information on this programme so that cultural operators and networks are informed of actions relevant to them and are made aware accordingly.ACTION 5 Aristeion Prizes, synergy with translation grants The Community makes an annual contribution for the Aristeion Prizes (European literature prize and European translation prize).The six months nominated for the European literature prize are automatically eligible for a grant towards the cost of their translation into at least two additional languages, on similar terms to those applying to literary works (Action 1, 1 (a)), provided an application to this effect is submitted directly to the Commission by a publisher.ACTION 6 Participation by third countries The third countries referred to in Article 4 shall participate in this programme in accordance with the conditions set out in that Article. Participation or cooperation shall take into account the following objectives:- wider dissemination of the literature of the Member States throughout the third countries concerned and better knowledge of the literature of the third countries concerned within the Member States,- promotion of schemes for improving the professional skills of professionals working towards mutual knowledge and the dissemination of European literature, notably literary translators and translators of the works under Action 1, points 2 and 3, and other professionals in the field of books and reading,- improvement of synergies to foster projects submitted by professional organizations of authors and translators, libraries, small and medium-sized publishing companies, bookshops and non-profit-making associations and foundations concerned with books and literature.(1) OJ L 321, 30. 12. 1995, p. 25.Commission Statement Re Article 5 (Committee procedure)In compliance with interinstitutional procedures and agreements, the Commission will inform the Committee of the Ariane Decision, as regards the financial support to be supplied by the Community, of all projects which it intends to finance under this Decision.European Parliament Statement Re Article 5 (committee procedure)The European Parliament, while noting that Article 5 (3) of the Ariane programme does not allow the Committee to take a decision on the selection of individual projects, is not opposed to the Committee being informed of all the projects which the Commission intends to finance.The Parliament wishes to receive the same information from the Commission.